IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0594-09



                            BILLY RAY BRYANT, Appellant

                                              v.

                                 THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                     FROM THE SIXTH COURT OF APPEALS
                             RED RIVER COUNTY

              Per curiam.

                                       OPINION


       Appellant was convicted of capital murder and sentenced to confinement for life.

The Court of Appeals affirmed the conviction. Bryant v. State, ___S.W.3d___ (Tex. App.

— Texarkana, No. 06-08-00037-CR, delivered March 13, 2009). Appellant’s petition for

discretionary review was dismissed as untimely filed on August 19, 2009. Appellant has

filed a motion for rehearing requesting reinstatement of his petition so that it will be
                                                                            Bryant - 2

considered by this Court. Appellant’s motion for rehearing is granted. His petition filed

on May 26, 2009, is reinstated as of October 7, 2009, and will be considered in accord

with Tex.R.App.P. 68. The copies must be filed in THIS Court by October 14, 2009.




Delivered October 7, 2009
Do not publish